U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q (Mark one) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2011 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 33-19961 Santeon Group, Inc. (Exact name of registrant as specified in its charter) Delaware 01-0623010 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 11720 Plaza America Drive, Suite 150, Reston, Virginia 20190 (Address of principal executive offices, including zip code) (703) 970-9200 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of August 31, 2012, there were 476,839,925 shares outstanding of the issuer’s common stock. SANTEON GROUP, INC. INDEX Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2011 (unaudited) and December 31, 2010 3 Unaudited Condensed Consolidated Statements of Operations for the Threeand Nine Months Ended September 30, 2011 and 2010 4 Unaudited Condensed Consolidated Statement of Stockholders’ Deficit for the Nine Months Ended September 30, 2011 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 21 Item 4T.Controls and Procedures. 21 PART II - OTHER INFORMATION 23 Item 1. Legal Proceedings. 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 23 Item 3. Defaults upon Senior Securities. 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information. 23 Item 6. Exhibits. 23 Signatures 24 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements SANTEON GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2011 December 31, 2010 ASSETS (unaudited) Current assets: Cash $ $ Accounts receivable Other current assets Total current assets Property and equipment, net Software assets, net Total non-currentassets Total Assets $ $ LIABILITIES AND STOCKHOLDERS'DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Notes Payable -related party Notes Payable Total current liabilities Stockholders' deficit : Common stock, par value $0.001, 700,000,000 shares authorized 210,889,126 and 207,889,126 shares issued and outstanding as of September 30, 2011 and December 31, 2010, respectively. Common stock to be issued Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 SANTEON GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Three Months Ended Nine Months Ended (As Restated) (As Restated) Revenues $ Costs of revenue Gross Profit Operating Expenses: General, selling and administration Depreciation and amortization Total operating expenses Loss from Operations ) Other Income/(Expenses): Interest expense ) Gain on forgiveness of debt - Gain (loss) from foreign currency transactions 76 ) ) ) Other expense ) - ) - Total Other Income/(Expense) ) ) Loss before provision for income taxes ) . Income tax (benefit) expense - Net loss $ ) $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding, basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 SANTEON GROUP, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011 (Unaudited) Additional Total Common stock Common Shares To Be Issued Paid in Accumulated Shareholder's Shares Par Value Shares Amount Capital Deficit Deficit Balance, December 31, 2010 $ ) $ ) Common stock to be issued for cash - - ) - Stock-based compensation - - Net loss - ) ) Balance, September 30, 2011 $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 SANTEON GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) September 30, September 30, CASH FLOWS FROM OPERATING ACTIVITIES: (As Restated) Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization Gain on forgiveness of debt ) ) Common stock issued and to be issued for compensation and consulting services Changes in operating assets and liabilities: Accounts receivable ) ) Other current asset - Accounts payable and accrued expenses ) Net cash (used in) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Capitalized labor for software development - ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock Proceeds from issuance of notes payable -related party - Repayment of notes payable - related party ) - Repayment of notes payable ) ) Net cash provided by financing activities Net decrease in cash ) ) Cash, beginning of the period Cash, end of the period $ $ Supplemental disclosures of cash flow information: Taxes paid $
